Acknowledgment
The amendment filed on November 10, 2021, responding to the Office Action mailed on September 2, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-8 and 10-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 26 March, 2019 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 which recites ‘the second organic layer’, there is insufficient antecedent basis for this subject matter.
Claims 7-8 and 10-16 depend directly or indirectly on claim 6 and are likewise defective.
Regarding claim 7 which recites ‘a second organic layer’, it is unclear if Applicant is referring to ‘the second organic layer’ of claim 1 or intends to introduce a further second organic layer.
Regarding claim 8 which recites ‘the second organic layer’, it is unclear if this is the second organic layer of claim 6 or claim 7.
Regarding claim 11 which recites ‘the second organic layer’, it is unclear if this is the second organic layer of claim 6 or claim 7.
Applicant is encouraged to read and proof read claims to advance prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0036999 (Tokinoya).

    PNG
    media_image1.png
    530
    502
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    510
    481
    media_image2.png
    Greyscale
Regarding claim 6 and referring to annotated Figures 2, Tokinoya discloses a flexible display panel, comprising:
a first organic layer, 2 [0037]; 
a blocking layer, 6 [0037], formed on the first organic layer, as shown; and 
a first adhesion enhancing layer, 7a [0071], formed between the first organic layer and the blocking layer, a shown,
a second adhesion enhancing layer, 7b [0071], formed between the blocking layer, 6, and the second organic layer, 3 [0066].
Furthermore Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "adhesion enhancing", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Tokinoya shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Tokinoya's device and so it meets the claim.
claim 7 which depends upon claim 6, Tokinoya discloses a second organic layer, as annotated, formed on the blocking layer, as shown.
Regarding claim 14 which depends upon claim 6, Tokinoya teaches the blocking layer is prepared from at least one material selected from the group consisting of silicon dioxide, amorphous silicon, and silicon nitride at [0042].
Regarding claim 15 which depends upon claim 14, Tokinoya teaches a thickness of the blocking layer is 5-500 nanometers at [0043].
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 14 wherein a thickness of the blocking layer is between 100 nanometers and 2000 nanometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 16 which depends upon claim 15, Tokinoya teaches the blocking layer is prepared from silicon dioxide at [0042], and the thickness of the blocking layer is 5-500 nanometers at [0043].
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device 16 wherein the blocking layer is prepared from silicon dioxide, and the thickness of the blocking layer is 500 nanometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokinoya and U.S. 2017/0155082 (Mu).
Regarding claim 8 which depends upon claim 7, Tokinoya teaches that the device of claim 6 can be applied to displays for OLED devices at [0130].

    PNG
    media_image3.png
    312
    711
    media_image3.png
    Greyscale
Tokinoya does not teach a thin film transistor (TFT) device, an emission layer of organic light-emitting diode (OLED), and a thin film encapsulation layer, which are disposed on the second organic layer in sequence.
Mu is directed to OLED displays.  Mu discloses a TFT device, 30 [0033], an emission layer of OLED, 40 [0034], and a thin film encapsulation layer, 70 [0036], which are disposed on the second organic layer in sequence, as shown.
Taken as a whole, the prior art is directed to OLED displays.  Mu teaches an OLED display comprises a TFT layer, emission layer and TFE.  Examiner notes these structures are well known in the OLED display are.  Tokinoya teaches a substrate that is suitable for use in OLED displays.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 further comprising a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 11 which depends upon claim 7, Tokinoya teaches the organic layer may be inter alia PET, PE, PEN, polyamide, and polycarbonate at [0039].
Mu teaches that PET and PI are art recognized equivalents for display substrate and support structures at [0060].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 wherein the first organic layer and the second organic layer are prepared from at least one material selected from the group consisting of polyimide, polyetherimide, polyphenylene sulfide, and polyarylate because doing so is merely the substitution of PI for PET, see MPEP 2144, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, Tokinoya teaches the thickness of the organic layer and a thickness of the second organic layer are both greater than 0 micrometers.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device 11 wherein a thickness of the In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon claim 12, Tokinoya teaches the thickness of the first organic layer is greater than 0 micrometers.
Mu teaches PI is recognized in the substrate display art as a substitute for PET at [0060].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 wherein the first organic layer is prepared from polyimide, because PI is an art recognized equivalent of PET, wee MPEP 2144, and the thickness of the first organic layer is 100 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Examiner further takes the position that the thickness of the first organic layer is merely a design choice motivated by a desire to achieve adequate resistance to bending of the substrate to enable processing of the TFT and OLED layers.
Allowable Subject Matter
Claims 1-5 and 17-20 are allowed.

Regarding claim 1, the prior art fails to teach or suggest the first adhesion enhancing layer is prepared from silica nanotubes which are distributed on a first surface of the first organic layer.
Claims 2-5 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 17, the prior art fails to disclose the method of claim 17 comprising (S20) forming a first adhesion enhancing layer on the surface of the wet film; (S30) curing the wet film having the first adhesion enhancing layer coated thereon, so that the cured wet film becomes a first organic layer.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10 the prior art fails to disclose the device of claim 9 wherein at least one of the first adhesion enhancing layer and the second adhesion enhancing layer is prepared from silica nanotubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant alleges that patentability arises from amendment of claim 6 with the allowable subject matter of claim 9.  Prior examined claim 9 depended upon claim 7 which in turn depended upon claim 6.  Applicant did not amend claim 6 to incorporate all the subject matter of claim 7.  Applicant is advised that claims are examined when taken as a whole, not a la carte.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893